Case 3:17-cv-01335-NJR Document 121-1 Filed 03/10/20 Page 1 of 2 Page ID #663




                          EXHIBIT 1
         Case 3:17-cv-01335-NJR Document 121-1 Filed 03/10/20 Page 2 of 2 Page ID #664


Catalano, Sarah H.

From:                                       Lukes, Stacy <SLukes@atg.state.il.us>
Sent:                                       Friday, August 16, 2019 4:11 PM
To:                                         Catalano, Sarah H.; Solberg, Scott; Mackie, Eric; Truesdale, Margaret
Cc:                                         Schwarzlose, Rachel
Subject:                                    Jose Hernandez v. IDOC, et al. 17-1335
Attachments:                                tredway objections to Rogs.pdf; Brookhart objections to Rogs.pdf; cunningham
                                            objections to Rogs.pdf; Response (D-Tredway) to 1st ROGS updated w.Signed
                                            Attestation.pdf; Response (D-Cunningham) to 1st ROGS w.Signed Attestation.pdf; IDOC
                                            objections to Rogs.pdf; Response (D-IDOC) to 1st RFP.pdf; Response (D-Cunningham)
                                            to 1st RFP.pdf; Response (D-Brookhart) to 1st RFP.pdf; Response (D-Treadway) to 1st
                                            RFP.pdf


Counsel:

Attached please find Defendants’ Response to Plaintiff’s Interrogatories and Request for Production and Defendants’
Objections to Plaintiff’s Interrogatories.

A CD with Bates Documents 1291‐1401 and 1412‐1472 will be mailed via US Postal Service today 8/16/2019.


                            Stacy Lukes | Legal Secretary, General Law
                            Office of the Attorney General, State of Illinois
                            201 West Pointe Dr. Suite 7 Swansea, IL 62226
                             (618)236-8781|  (618)236-8620| slukes@atg.state.il.us


State of Illinois - CONFIDENTIALITY NOTICE: The information contained in this communication is confidential, may be attorney-client privileged or
attorney work product, may constitute inside information or internal deliberative staff communication, and is intended only for the use of the addressee.
Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify the sender immediately by return e-mail and destroy this communication and all copies thereof, including all
attachments. Receipt by an unintended recipient does not waive attorney-client privilege, attorney work product privilege, or any other exemption from
disclosure.




                                                                             1
